OPINION
By THE COURT.
This is a law appeal from a judgment of the Common Pleas Court rendered upon the verdict of a jury- finding the defendant guilty of illegally possessing burglary tools in violation of §2907.11 R. C. The errors assigned are as follows:
(1) The Court erred in the admission of evidence.
(2) The Court erred in overruling defendant’s motion for a directed verdict.
(3) The judgment is against the manifest weight of the evidence.
(4) The Court erred in its charge to the jury.
We have examined the entire record and find that the evidence was sufficient, if believed, to sustain the conviction. One of the alleged tools admitted in evidence was of such construction that it could serve no other purpose than breaking the combination lock off of an iron safe, if credit and belief were given to the testimony of several witnesses offered by the prosecution. The Court properly instructed the jury that before a verdict of guilty could be returned, it must be established that *450the tools were intended to be used burglariously. The evidence amply supports the verdict; hence the jury’s finding will be sustained.
We have considered all of the other errors assigned and find none of them well taken.
The judgment is affirmed.
MILLER, PJ, HORNBECK and FESS, JJ, concur.